The opinion of the court was delivered, by
Lowrie, J.
The Act of 8th April, 1833, relating to the descent and distribution of intestates’ estate, § 1, expressly declares that, in such a case as this, the widow shall have “ one-half of the real estate including the mansion-house and buildings appurtenant thereto, for the term of her natural life.” This is not only saying how much she shall have, but where it shall be laid oil' to her by the court; and the inquisitions being in conformity with this, one of them ought to have been confirmed.
It is certainly an inconvenience in such a proceeding that the *12remainder after the life estate is to be open for further partition after the widow’s death; hut so it is in all cases where the interests of the tenants are different in the time of their duration : Act of 11th April 1835, § 1, P. L. 199; 7 Watts & S. 251. The remarks made in Seider v. Seider, 5 Whart. 208, are not inconsistent with these views. They are founded on the Act of 1794, § 4, which gave the widow the same estate as is here claimed, including the mansion-house, “ except in cases where, in the judgment of the court, the estate cannot properly be divided;” an exception not repeated in the Act of 1833.
Decree. — The decree of the Orphans’ Court confirming the fourth inquisition is reversed, and it is now here ordered and decreed that the third inquisition made and returned in this case to the Orphans’ Court be confirmed, and the parcel of land therein first described, on which is the mansion-house of the decedent, and which contains 33|- acres, is hereby allotted to Mary Everly, widow of the decedent, to hold in severalty during her natural life; and in order that the other parcel of land in the said third inquisition described may be divided among the other parties to this suit, and the cause otherwise fully determined, this cause is remanded to the Orphans’ Court, with directions to proceed therein in due course of law.